Citation Nr: 0108311	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left side and chest, with injury to 
Muscle Group II, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to left forearm, with injury to Muscle Groups 
VII and VIII, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines, which denied the 
veteran's claims for increased ratings and service connection 
indicated above.  The veteran filed a timely appeal to these 
adverse determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The evidence indicates that the veteran's residuals of a 
gunshot wound to the left side and chest are currently 
manifested by a small, well-healed scar, with no evidence of 
any bone, muscle, or nerve damage.

3.  The evidence indicates that the veteran's residuals of a 
gunshot wound to the left forearm are currently manifested by 
complaints of pain and swelling in the left forearm and 
evidence of two small well-healed scars, but no evidence to 
support the veteran's claims of a complete lack of left hand 
grip strength.

4.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of pneumonia 
incurred in service.

5.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of malaria 
incurred in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for the veteran's residuals of a gunshot wound to the 
left side and chest, with injury to Muscle Group II, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic 
Code 5302-5201 (2000).

2.  The schedular criteria for a rating in excess of 20 
percent for the veteran's residuals of a gunshot wound to the 
left forearm, with injury to Muscle Groups VII and VIII, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.73, 
Diagnostic Code 5307 (2000).

3.  Residuals of pneumonia were neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (2000).

4.  Residuals of malaria were neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the substance of the veteran's claims on 
appeal, the Board notes that on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's increased rating and service connection 
claims, the Board has reviewed the veteran's claims in light 
of the Act, and concludes that the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claims were filed.  Specifically, the veteran and 
his representative were not explicitly advised at the time 
the claims were received of any additional evidence required 
for them to be substantiated and the RO did not identify 
which evidence would be obtained by VA and which was the 
claimant's responsibility.  However, a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claims, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement to a higher rating and 
entitlement to service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Red. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  Regarding the veteran's 
increased rating claims, the VA joints, muscles, and hands 
examinations performed in May 1998, with subsequent special 
neurological examination later that month, all described 
below, satisfied this obligation.  Regarding the veteran's 
service connection claims, the Board finds that such an 
examination is not necessary.  As will be discussed below, 
the critical preliminary element to be determined in this 
case is whether the veteran suffers from any current 
residuals of his claimed inservice pneumonia and malaria.  As 
the evidence does not show any such current residuals, an 
opinion by a VA examiner regarding the etiology of a current 
disability is not required.  See Act, Pub. L. No. 106-475, 
§ 3(a), (to be codified at 38 U.S.C. 5103A(d)(2)(A) ("The 
Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim...if the evidence of 
record before the Secretary...contains competent evidence that 
the claimant has a current disability")).  Therefore, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record. 

I.  Increased rating claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

A.  Residuals of gunshot wound to left side and chest

Evidence relevant to the current level of severity of the 
veteran's residuals of a gunshot wound to the left side and 
chest includes the report of a medical examination conducted 
in March 1995 by Ponciano N. Lloren, M.D., a Medical 
Consultant and Retired City Health Officer.  At the time of 
examination, the veteran complained of recurrent pain in the 
left side of the chest with prolonged swelling and 
inflammation of the affected parts.  Physical examination of 
the left abdominal wall revealed moderately severe impairment 
of the abdominal wall.  The examiner diagnosed residual of 
shrapnel wound, left side of chest, with severe impairment of 
part affected.

In June 1995, the veteran underwent a VA bones examination.  
At that time, he complained of pain in the left side of his 
chest, which had worsened.  Physical examination found no 
evidence of any swelling, deformity, angulation, false 
motion, or shortening.  The examiner diagnosed a healed scar 
on the left side of the chest with injury to Muscle Group II.

The veteran also underwent a VA scars examination in June 
1995.  At that time, the examiner noted that presence of a 
healed scar in the posterior axillary area of the chest, 
which was reportedly a residual of a gunshot wound.  This 
scar was approximately 3 centimeters by 2 centimeters in 
diameter, irregularly shaped, non-adherent, non-depressed, 
and nontender.  The examiner stated that there were no 
cosmetic effects of this scar, and did not note any 
limitation of function.  The veteran complained of pain on 
forward elevation of the left shoulder joint.  The examiner 
diagnosed a healed scar left side of chest with injury to 
Muscle Group II.

The veteran also underwent a VA muscles examination that same 
month, at which time the examiner again noted injury to 
Muscle Group II on the left side of the chest.  The veteran 
again complained of pain on forward elevation of the left 
shoulder.  No other findings specific to this area were 
noted.  The examiner diagnosed a healed scar on the left side 
of the chest with injury to Muscle Group II.

The veteran also underwent a VA joints examination in June 
1995.  Of note was a finding that range of motion testing of 
the veteran's left upper extremity revealed flexion from zero 
to 90 degrees.  The examiner commented that movement of the 
left upper extremity was passive, as the veteran was unable 
to elevate the left upper extremity without the help of his 
right arm.  The examiner again rendered the same diagnosis as 
noted above.

Also of record is an examination report dated in April 1998 
by Elpidio U. Gacad, M.D., a Senior Resident Physician at 
Benguet General Hospital.  At the time of examination, the 
veteran complained of frequent recurrent pain due to 
residuals of a gunshot wound of the left side of the chest, 
below the armpit.  The examiner diagnosed residuals of a 
gunshot wound, left side of chest or below armpit.

In May 1998, the veteran underwent a VA joints examination.  
At that time, he did not complain of any pain or weakness in 
the left chest area, and the examiner stated that there was 
no additional limitation of motion or functional impairment 
during flare-ups.  On range of motion testing, the veteran 
complained of pain in the left shoulder on forward flexion.  
He was unable to lift his left upper extremity.  The examiner 
diagnosed residuals of a gunshot wound to the left side 
chest, with healed scars and injury to Muscle Group II.

At that time, the veteran also underwent a VA muscles 
examination.  Physical examination revealed a healed scar of 
the left chest at the posterior axillary line level of the 6-
7 rib, measuring about 2.5 centimeters by 3.5 centimeters in 
diameter.  This scar was noted to be non-tender and non-
adherent.  There was no bone, joint, or nerve damage, or 
muscle herniation.  The examiner diagnosed residuals of a 
gunshot wound to the left side of the chest with a healed 
scar and injury to Muscle Group II.

Due to the finding on the joints examination that the veteran 
was unable to lift his left arm at all, the veteran was 
referred to a neurologist for a consultation in May 1988.  
This examiner stated that the veteran had been referred to 
him because of weakness of the whole left upper extremity 
despite the injury only being at the forearm level.  On 
neurological examination, the veteran could not move his 
whole left upper extremity.  On forward raising the entire 
limb would drop.  He was unable to make a fist or make any 
movement whatsoever.  Examination revealed no cerebellar or 
cranial nerve deficits.  There was no atrophy of the limb.  
The left hand was noted to be callused as much as the right 
hand.  Deep tendon reflexes were positive and symmetrical, 
and there were no long tract signs.  The examiner diagnosed 
"exaggeration of left upper extremity injury."

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56. The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a superficial wound with brief 
treatment and return to duty.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

The veteran's residuals of gunshot wound to the left side and 
chest, with injury to Muscle Group II, has been evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5302, pursuant to which the severity 
of injury to the muscles of Group II is evaluated.  DC 5302 
states that Muscle Group II includes those muscles 
responsible for depression of the arm from vertical overhead 
to hanging at the side; downward rotation of the scapula; and 
acting with Group III in forward and backward swinging of the 
arm.  Muscles listed as part of this group include the 
extrinsic muscles of the shoulder girdle, the pectoralis 
major II (costosternal), the latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with the latissimus dorsi), the pectoralis minor, 
and the rhomboid.  As the evidence indicates that the veteran 
is right-handed, the rating levels for the non-dominant side 
are for application.  Pursuant to this code, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe.  If it is severe, a 30 percent rating is 
warranted. 

A review of the evidence detailed above reveals that the 
veteran's gunshot wound injury to the left side is currently 
manifested only by the presence of a small scar, 
approximately 2 centimeters by 3 centimeters in diameter, 
which is non-tender, non-adherent, non-depressed, and which 
does not cause any cosmetic disfiguration.  As recently as 
May 1998, an examination found no bone, joint or nerve damage 
due to this injury, and no muscle herniation.  Furthermore, 
the veteran has not complained of any pain or weakness in the 
left chest area per se.  As such, the Board finds that an 
increased rating to 30 percent under DC 5302, which 
contemplates severe muscle damage, is not warranted.

The veteran's residuals of a gunshot wound to the left side 
and chest have also been evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5201, pursuant to which 
the severity of shoulder disorders is rated based on 
limitation of arm motion.  Once again, as the evidence 
indicates that the veteran is right-handed, the rating levels 
for the non-dominant side are for application.  Under DC 
5201, a 20 percent rating is warranted when arm motion is 
limited either to shoulder level, or to a level midway 
between the side and shoulder level.  A 30 percent rating is 
warranted when arm motion is limited to 25 degrees from the 
side.

A review of the evidence reveals that the veteran was unable 
to move or lift his left arm at all at the time of several VA 
examinations, and that he has complained of pain, weakness, 
and numbness over the entire left upper extremity.  Such 
symptomatology would normally correspond to a 30 percent 
rating under DC 5201, since the veteran is unable to lift his 
arm beyond a position equal to 25 degrees from his side.  
However, the Board finds that there is little if any 
objective medical evidence to support the veteran's claimed 
inability to move his arm.  On the contrary, at the time of a 
special neurological evaluation in May 1998, examination 
findings were entirely normal, with no evidence of any 
cerebellar or cranial nerve deficits, atrophy, or long tract 
signs.  Furthermore, deep tendon reflexes were positive and 
symmetrical, and the veteran's left hand was equally as 
callused as the right hand, evidently showing approximately 
equal use of both hands.  This neurological specialist opined 
that the veteran was exaggerating the level of injury of his 
left upper extremity.  The Board observes that this finding 
is consistent with a prior VA neurological examination report 
from April 1998, at which time the veteran also complained of 
pain and paralysis of the left upper extremity.  At that 
time, the examiner also found that all examination findings 
were normal, with no atrophy or impairment of muscle tone.  
He indicated that the veteran could not move his left upper 
extremity at all, but noted that "when [his] attention is 
deviated there's good power."  This examiner diagnosed no 
evidence of organic peripheral disease.

Therefore, given the complete absence of any objective 
medical evidence of neurological or muscular deficiency of 
the veteran's left upper extremity, the Board finds that the 
veteran's reports that he is unable to lift his left arm at 
all are inconsistent with the medical evidence of record and 
are not credible.  The Board acknowledges that the veteran 
has complained of pain in the left upper extremity, 
particularly when resting on the left side or during periods 
of cold weather.  However, the Board finds that the veteran's 
complaints of pain are adequately compensated by the grant of 
a 20 percent rating under DC 5201, particularly in light of 
the paucity of objective medical evidence of impairment.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's residuals 
of a gunshot wound to the left side and chest, with injury to 
Muscle Group II.  The Board would point out that its denial 
of the instant claim is based solely upon the provisions of 
the VA's Schedule for Rating Disabilities.  In Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996), the Court held that the 
Board does not have jurisdiction to assign an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

B.  Residuals of gunshot wound to left forearm

Evidence relevant to the veteran's claim for an increased 
rating for residuals of a gunshot wound to the left forearm 
includes the March 1995 examination report by Dr. Lloren.  On 
physical examination, the veteran's left upper extremity 
showed some residuals of swelling over Muscle Group VII of 
the left forearm with positive pain.  The veteran reported 
recurrent pain over the left elbow, forearm, wrist and the 
fingers of the left hand.  Range of motion testing revealed 
that left forearm flexion was limited to 90 degrees, and left 
forearm extension was limited to 60 degrees.  The examiner 
diagnosed residuals of a shrapnel wound of the left forearm 
with pain of the part affected, with limitation of flexion 
and extension.

At the time of the June 1995 VA bones examination, the 
veteran complained of pain in the left forearm and weakness 
of grip of the left hand.  The examiner noted no swelling, 
deformity, angulation, false motion, or shortening.  The 
examiner diagnosed residuals of a gunshot wound to the left 
forearm with injury to Muscle Groups VII and VIII.

At the time of the June 1995 VA scars examination, the 
veteran was noted to have two healed scars on the left 
forearm.  The first was in the third lateral aspect, and 
measured approximately 1 centimeter by 1 1/2 centimeters.  The 
second scar was in the antero-lateral aspect of the middle 
third of the forearm, and measured approximately 1 centimeter 
by 2 centimeters in diameter.  Both scars were noted to be 
non-depressed, non-adherent, and non-tender.  The examiner 
rendered the same diagnosis as noted above.

At the time of the June 1996 VA muscles examination, the 
examiner noted a slight tissue loss in the left upper 
extremity as shown by a left mid-arm circumference 
measurement of 34 centimeters, compared to 34 1/2 centimeters 
on the right side.  The left mid-forearm circumference was 33 
centimeters, as compared to 33 1/2 on the right side.  In 
addition, the left upper extremity had poor grip strength, 
and the veteran was unable to pick up a ball-point pen or a 
tape measure on the table.  The examiner diagnosed residuals 
of a gunshot wound to the left forearm with injury to Muscle 
Groups VII and VIII.

The examination report from Dr. Gacad, dated in April 1998, 
indicates that the veteran complained of severe recurrent 
pain over the left forearm and elbow.  Range of motion 
testing of the left forearm revealed flexion limited to 55 
degrees, and extension limited to 90 degrees.  The examiner 
diagnosed residuals of a gunshot wound, left forearm, with 
injury to Muscle Groups VII and VIII.

At the time of the VA muscles examination in May 1998, the 
veteran again complained of pain and weakness in the left 
upper extremity.  The examiner noted that the veteran had 
poor muscle strength in the left upper extremity, and was 
unable to hold things with his left hand.  There was a healed 
scar on the left proximal postero lateral third of the left 
forearm, which was a residual of a gunshot wound.  This scar 
measured approximately 2 centimeters by 3 centimeters in 
diameter.  This scar was non-tender and non-adherent.  There 
was also a healed scar on the middle third of the left 
forearm, which was a residual of surgery to remove the 
foreign body.  The examiner noted that there was no bone, 
joint, or nerve damage, muscle herniation, or adhesions.  The 
examiner diagnosed residuals of a gunshot wound to the left 
forearm, healed scars, with injury to Muscle Groups VII and 
VIII.

At the time of the VA joints examination that same month, the 
veteran again complained of pain and weakness in the left 
upper extremity.  However, the examiner noted that there was 
no additional limitation of motion or functional impairment 
during flare-ups.  The examiner noted that the veteran was 
right-handed.  The veteran was unable to lift his left upper 
extremity, and his left hand grip was poor.  Passive flexion 
of the elbow was to 140 degrees.  There was no ankylosis.  
The examiner rendered the same diagnosis as noted above.

The veteran also underwent a VA hand, thumb and fingers 
examination in May 1998.  At that time, the veteran 
complained of pain in the left upper extremity, especially 
when he lay down on his left side.  He also complained of 
increased pain during cold weather, which was relieved by 
Alaxan.  The examiner noted that the veteran was unable to 
form a grip with his left hand.  The same diagnosis was again 
rendered.

At the time of the special VA neurological consultation later 
in May 1998, the veteran was completely unable to move his 
entire left upper extremity, and could not make a fist with 
his left hand.  Neurological examination revealed no 
cerebellar or cranial nerve deficits, no atrophy, equal 
callusing on the left and right hands, positive and 
symmetrical deep tendon reflexes, and no long tract signs.  
The examiner diagnosed "exaggeration of left upper extremity 
injury."

The veteran's gunshot wound of the left forearm has been 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.73, DC 5307, pursuant to which the severity of 
injury to the muscles of Group VII is evaluated.  As this 
evaluation has been in place for at least 20 years, it is 
protected from ever being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 1991).  See also 38 C.F.R. § 3.951 
(2000).  DC 5307 states that Muscle Group VII includes those 
muscles responsible for flexion of the wrist and fingers.  
Muscles listed as part of this group include the flexors of 
the carpus and long flexors of the fingers and thumb, and the 
pronator.  Once again, as the evidence indicates that the 
veteran is right-handed, the rating levels for the non-
dominant side are for application.  Pursuant to this code, a 
20 percent rating is warranted if impairment of this muscle 
group is moderately severe.  If the impairment is severe, a 
30 percent rating is warranted.

A review of the evidence detailed above reveals that the 
veteran's left forearm disorder is, at best, moderately 
severe in nature.  Examinations have found no evidence of any 
bone, joint, nerve, or muscle damage, and no evidence of any 
adhesions.  The scars of his forearm have been found to be 
well-healed, non-tender, and non-adherent.  The veteran has 
complained of pain and swelling in the left arm, and 
examinations have revealed that the veteran does suffer from 
some limitation of flexion and extension.  He has also 
complained of extreme weakness of the entire left upper 
extremity.  However, while the veteran undoubtedly suffers 
from some weakness and diminished grip strength on the left 
side, the May 1998 neurological examination results did not 
support the veteran's claims of being unable to grip anything 
with his left hand or lift anything with his left arm.  On 
the contrary, the results of this examination were entirely 
normal.  Therefore, the Board finds that the veteran's left 
forearm injury is no more than moderately severe in nature, 
and that a higher 30 percent rating for severe muscle injury 
is not warranted by the evidence.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, given the fact that examinations have shown no 
evidence of any bone or nerve damage, an evaluation under the 
codes relating to musculoskeletal and neurological impairment 
is not warranted.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's residuals 
of a gunshot wound to the left forearm, with injury to Muscle 
Groups VII and VIII.  The Board would again point out that 
its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
tropical diseases, including malaria, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's claims file reveals that in an 
application for compensation for disability filed by the 
veteran in September 1952, the veteran indicated that he was 
hospitalized from the January 20, 1946 until April 6, 1946 at 
the Base Hospital in Bacnotan, The Republic of the 
Philippines, for treatment for injuries to his left arm and 
parts of his body below the left armpit, as well as 
pneumonia.  He indicated that he was then transferred to a 
First Aid station at Sablan, Benguet, Mt. Province for 
continuing treatment from April 6, 1945 to the last week of 
April.

A review of the veteran's service medical records reveals 
that they are negative for any medical evidence of complaints 
or diagnoses of, or treatment for, either pneumonia or 
malaria.  The report of the veteran's service separation 
examination, conducted in late April 1946, does not indicate 
that the veteran was suffering from any residuals of either 
claimed disorder at that time.  However, the veteran's 
service medical records also contain an Affidavit for 
Philippine Army Personnel, dated March 20, 1946, which was 
prior to the veteran's discharge.  In the section reserved 
for a chronological record of wounds and illness incurred 
from 8 December 1941 to date of return to military control, 
it is indicated that the veteran was hospitalized from 
January 20, 1946 to the current date [March 20, 1946] at the 
Base Hospital in La Union for treatment of pneumonia and 
malaria.  In the section reserved for "permanent 
disabilities incurred, if any," the word "lung" is 
indicated.  The information contained in this affidavit was 
sworn to by the veteran and by a Summary Court Officer.

The record also includes an affidavit dated in March 1955 
from Lino Q. Dacanay, M.D., the director of Mercy Clinic in 
Baguio, Philippines.  In this affidavit, the examiner stated 
that he examined the veteran at that time for complaints of 
chest and back pain, cough, fever, and tremor and numbness of 
the left arm.  Of note is a history of illness indicating 
that the veteran was treated for lobar pneumonia in 1945 at 
Base Hospital, San Fabian, Pangasinan, Philippines; again in 
1946 at Bases Hospital, Bacnotan, La Union, Philippines, and 
a third time in 1954 at Mercy Clinic, Baguio City, 
Philippines.  Current diagnoses included Koch's disease, 
minimal, right lung.

VA outpatient treatment notes dated in April 1976 and 
December 1977 both noted that the veteran's lungs were clear.  
No diagnosis of any residuals of pneumonia or malaria were 
noted.

At the time of examination in April 1998 by Dr. Gacad at 
Benguet General Hospital, Dr. Gacad noted that "[the 
veteran] reiterated giving information to the examiner 
that...pneumonia and malaria allegedly were incurred during 
military service and was hospitalized while in service at 
Base Hospital, Bacnotan, La Union approximately from Jan. 
1946 to March 1946...He claims that shortly after service, 
relapses of severe malaria and pneumonia, and malaria lung 
were recurrent where he noticed of [sic] cerebral symptoms 
with general impairment of [] health were incurred."  Under 
the section reserved for physical findings, the examiner 
stated that "[t]he above named patient claims that he had 
cerebral hemorrage [sic] and marked general impairment of 
health since shortly after service.  The impression of the 
examiner which is proximately due to or the result of the 
relapses of severe malaria, pneumonia and malaria, the 
prolonged illness of the above named patient he had stated 
above."  Final diagnosis was of cerebral hemorrhage and 
marked general impairment of health which is proximately due 
to or the result of pneumonia and malaria.

The only other relevant medical evidence is the report of the 
VA joints examination conducted in May 1998, at which time 
the veteran reported that he had had a mild stroke in 1996 
and was confined at Clinical Hospital in Trancoville Baguio.  
The veteran complained of a productive cough, but no relevant 
diagnosis was rendered by this examiner.

A review of this evidence reveals that while there are no 
actual inservice treatment records showing that the veteran 
was treated for either pneumonia or malaria, the Board finds 
that the Affidavit for Philippine Army Personnel, dated 
during the veteran's period of service, provides sufficient 
evidence to establish that the veteran was indeed treated for 
both diseases in service.  The dates and location of 
treatment indicated in this document are entirely consistent 
with the later statement by the veteran in his September 1952 
claim form, as well as with the later affidavit from Dr. 
Dacanay, dated in March 1955.  Furthermore, the inservice 
affidavit was attested to by a Summary Court Officer, and, as 
such, had official imprimatur.  Finally, this document, dated 
March 20, 1946, was created while the veteran was still being 
hospitalized, and, as such, is likely to be reliable in 
recording the conditions for which the veteran was being 
treated.

However, as noted above, in order to establish service 
connection, a claim requires medical evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this case, there is no medical evidence that the 
veteran currently suffers from any such current residuals.  
As noted above, the veteran was not noted to be suffering 
from any residuals of pneumonia or malaria at the time of his 
service separation examination in April 1946, and his lungs 
were normal at the time of VA examinations in April 1976 and 
December 1977.  The only post-service medical finding of a 
pulmonary disorder was the affidavit signed in March 1955 by 
Dr. Dacanay, which noted the presence of minimal Koch's 
disease in the right lung.  

The Board acknowledges that in April 1998, Dr. Gacad recorded 
the veteran's claim that he had suffered "relapses of severe 
malaria and pneumonia, and malaria lung" after discharge, at 
which time he noticed the presence of cerebral symptoms and 
marked impairment of general health, as well as a cerebral 
hemorrhage.  The examiner then diagnosed same.  However, it 
is clear from the examiner's statements that this diagnosis 
is based entirely on a history related by the veteran and can 
be no better than the facts alleged by him.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  A rejection of the factual predicate necessarily 
involves a rejection of the etiological opinion based on that 
predicate.  As the discussion above indicates, the medical 
evidence contained in the veteran's claims file is entirely 
devoid of any medical evidence showing that the veteran 
suffered from any bouts of pneumonia or malaria after 
discharge, or that he has ever suffered from a cerebral 
hemorrhage.  Of particular note is the fact that Dr. Gacad 
performed no clinical, x-ray, neurological, or other testing 
to determine whether the veteran was actually suffering from 
cerebral symptoms, but rather appears to have relied entirely 
on the veteran's own unsubstantiated account of having 
suffered from multiple relapses of severe pneumonia and 
malaria after service, with concurrent cerebral problems.

Furthermore, the examiner's statement does not account for 
the possible effects of any post-service injuries or 
diseases.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
In this regard, the Board observes that in order to be 
supportive of the veteran's claim, any current medical 
opinion would need to establish not only that the veteran 
currently suffered from residuals of pneumonia and malaria, 
such as the cerebral hemorrhage claimed by the veteran, but 
also must link the veteran's current residuals to his 
pneumonia and malaria in service some 55 years ago, as 
opposed to any subsequent bouts of pneumonia or malaria, 
unless the examiner also related these subsequent post-
service bouts to the inservice pneumonia and malaria.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of 
pneumonia and malaria.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for the veteran's residuals 
of a gunshot wound to the left side and chest, with injury to 
Muscle Group II, is denied.

A rating in excess of 20 percent for the veteran's residuals 
of a gunshot wound to the left forearm, with injury to Muscle 
Groups VII and VIII, is denied.

The veteran's claim for service connection for residuals of 
pneumonia is denied.

The veteran's claim for service connection for residuals of 
malaria is denied.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

